
	
		I
		111th CONGRESS
		1st Session
		H. R. 1974
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2009
			Mr. Thompson of
			 California (for himself, Mr.
			 Heller, Ms. Berkley,
			 Mr. Davis of Alabama,
			 Mr. Lewis of Georgia,
			 Mr. Meek of Florida,
			 Mr. Bachus,
			 Mrs. Bono Mack,
			 Mr. Boucher,
			 Mr. Braley of Iowa,
			 Mr. Burton of Indiana,
			 Mr. Carson of Indiana,
			 Mr. Courtney,
			 Ms. Foxx, Mr. Franks of Arizona,
			 Mrs. Halvorson,
			 Mr. Hastings of Washington,
			 Mr. Hill, Ms. Kosmas, Mr.
			 LoBiondo, Mr. McHenry,
			 Mr. McHugh,
			 Mr. Mica, Mr. Moore of Kansas, Mrs. Myrick, Mr.
			 Perriello, Mr. Scott of
			 Georgia, Mr. Sessions,
			 Mr. Westmoreland, and
			 Mr. Crowley) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make
		  permanent the depreciation classification of motorsports entertainment
		  complexes.
	
	
		1.Short titleThis Act may be cited as the
			 Motorsports Fairness and Permanency
			 Act of 2009.
		2.7-year class life for motorsports
			 entertainment complex facilities made permanentSection 168(i)(15) of the Internal Revenue
			 Code of 1986 (defining motorsports entertainment complex) is amended by
			 striking subparagraph (D).
		
